           Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 Larry Magarik, as Independent Fiduciary for
 the Retirement Fund of Local 1482 Paint and
 Allied Products Manufacturers, and the
 Retirement Fund of Local 1482 Paint and
 Allied Products Manufacturers,

                           Plaintiffs,

 v.                                                  Case No. 1:19-cv-11211-JGK

 Comprehensive Consulting Group, Kevin
 Sweeney, Kane Kessler, P.C., and Kenneth
 Ballan,

                           Defendants.


                           STIPULATED PROTECTIVE ORDER

       The Court having found that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pre-trial phase of this action, and the parties

having stipulated to the following provisions, it is hereby ORDERED that any person

subject to this Order – including without limitation the parties to this action, their

attorneys, representatives, agents, experts and consultants, acting as such, all third parties

providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order shall adhere to the following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

      1.    Any person subject to this Order who receives from any other person any

            “Discovery Material” (i.e., information of any kind provided in the course of

            discovery in this action) that is designated as “Confidential” pursuant to the terms

            of this Order shall not disclose such Confidential Discovery Material to anyone

                                                 1
      Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 2 of 7



       else except as expressly permitted hereunder.

 2.    The person producing Discovery Material may designate as “Confidential” any

       portion thereof that contains non-public business, commercial, financial, or

       personal information, the public disclosure of which is either restricted by law or

       would likely, in the good faith opinion of the producing person, seriously harm the

       producing person’s business, commercial, financial, or personal interests or cause

       the producing person to violate his, her, or its privacy or confidentiality obligations

       to others. Where the confidential portion is reasonably separable from the non-

       confidential portion, via redaction or otherwise, only the confidential portion shall

       be so designated.

 3.    With respect to the confidential portion of any Discovery Material other than

       deposition transcripts and exhibits, the producing person or that person’s counsel

       may designate such portion as “Confidential” by stamping or otherwise clearly

       marking as “Confidential” the document or protected portion in a manner that will

       not interfere with legibility or audibility. Deposition testimony may be designated

       as “Confidential” either on the record during the deposition or in writing within

       five (5) business days of receipt of the transcript. If so designated, the final

       transcript of the designated testimony shall be bound in a separate volume and

       marked “Confidential Information Governed by Protective Order” by the reporter.

4.     If at any time prior to the trial of this action, a producing person realizes that some

       portion of Discovery Material that that person previously produced without

       limitation should be designated as “Confidential,” the producing person may so

       designate that portion by promptly notifying all parties in writing. Such designated

                                             2
           Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 3 of 7



            portion of the Discovery Material will thereafter be treated as Confidential under

            the terms of this Order. In addition, the producing person shall provide each other

            party with replacement versions of such Discovery Material that bears the

            “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

      5.     No person subject to this Order, other than the producing person, shall disclose any

             Confidential Discovery Material to any other person whomsoever, except to:

               (a)    the parties to this action;

               (b)    counsel retained specifically for this action, including any paralegal,

                      clerical or other assistant employed by such counsel and assigned

                      specifically to work on this action, including counsel that have not filed

                      an appearance in the litigation (provided, however, that counsel who have

                      not filed an appearance are provided with a copy of this protective order

                      and agree to abide by its terms before accessing Confidential Discovery

                      Material);

               (c)    as to any document, its author, its addressee, and any other person

                      shown on the face of the document as having received a copy;

               (d)    any witness who counsel for a party in good faith believes may be

                      called to testify at trial or deposition in this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form

                      annexed hereto;

               (e)    any person retained by a party to serve as an expert witness or consultant

                      or otherwise provide specialized advice to counsel in connection

                                                    3
            Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 4 of 7



                       with this action, provided such person has first executed a Non-

                       Disclosure Agreement in the form annexed hereto;

                (f)    stenographers and video technicians engaged to transcribe or record

                      depositions conducted in this action;

                (g)    independent photocopying, graphic production services, or other

                      litigation support services employed by the parties or their counsel to

                      assist in this action, including computer service personnel performing

                      duties in relation to a computerized litigation system;

                (h)    the Court and Court personnel; and any other person whom the producing

                      person, or other person designating the Discovery Material

                      “Confidential,” agrees in writing may have access to such Confidential

                      Discovery Material;

                (i)    the parties’ insurers.

       6.      Prior to the disclosure of any Confidential Discovery Material to any person

                referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided

                by counsel with a copy of this Protective Order and shall sign a Non-

                Disclosure Agreement, in the form annexed hereto, stating that that person has

                read this Order and agrees to be bound by its terms. Counsel shall retain each

                signed Non- Disclosure Agreement, hold it in escrow, and produce it to

                opposing counsel either prior to such person being permitted to testify (at

                deposition or trial) or at the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

      7.       Any person who either objects to any designation of confidentiality, or who,

                                                 4
           Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 5 of 7



              by contrast, requests still further limits on disclosure (such as “attorneys’ eyes

              only,” reserved for extraordinary circumstances), may at any time prior to the

              trial of this action serve upon the designating person and all other parties a

              written notice stating with particularity the grounds of the objection or

              request. If agreement cannot be reached promptly, counsel for all affected

              persons shall request a joint telephone call with the Court to obtain a ruling.

      8.      Notwithstanding the designation of material as “Confidential” in discovery, there

              is no presumption that such Confidential Discovery Material will be filed

              with the Court under seal. The parties shall follow § 6 of Judge Koeltl’s

              Individual Practices with respect to pretrial requests for filing under seal.

      9.      All persons are hereby placed on notice that the Court is unlikely to seal or

              otherwise afford confidential treatment to any Discovery Material introduced

              in evidence at trial, even if such material was previously designated as

              Confidential or sealed during pretrial proceedings.

      10.     Each person who has access to Confidential Discovery Material shall take all

              due precautions to prevent the unauthorized or inadvertent disclosure of such

              material.

Inadvertent Disclosure of Privileged Materials

      11.     If, in connection with this litigation, and despite having taken reasonable steps

              to prevent the disclosure of information that it claims is subject to a claim of

              attorney- client privilege or attorney work product, a producing person

              inadvertently discloses information subject to a claim of attorney-client

              privilege or attorney work product protection (“Inadvertently Disclosed

                                                 5
         Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 6 of 7



             Information”), such disclosure, in itself, shall not constitute or be deemed a

             waiver or forfeiture of any claim of privilege or work product protection with

             respect to the Inadvertently Disclosed Information and its subject matter.

      12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

             persons shall, within five (5) business days, return or destroy all copies of

             the Inadvertently Disclosed Information, and provide a certification of counsel

             that all such information has been returned or destroyed.

      13.    Within five (5) business days of the notification that such Inadvertently

             Disclosed Information has been returned or destroyed, the disclosing person

             shall produce a privilege log with respect to the Inadvertently Disclosed

             Information.

      14.    If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be

             filed under seal, and shall not assert as a ground for entering such an order the

             mere fact of the inadvertent production. The disclosing person retains the

             burden of establishing the privileged or protected nature of any Inadvertently

             Disclosed Information. Nothing in this Order shall limit the right of any party to

             request an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

      15.    This Protective Order shall survive the termination of the litigation. Within 30

             days of the final disposition of this action, all Confidential Discovery Material

             and all copies thereof, shall be promptly returned to the producing person, or,

             upon permission of the producing person, destroyed, provided that the parties’

                                               6
  Case 1:19-cv-11211-JGK Document 48 Filed 04/23/20 Page 7 of 7



      insurers may retain a copy of Confidential Discovery Material to the extent

      necessary to comply with legal and/or regulatory obligations.

16.   During the pendency of this case only, this Court shall retain jurisdiction over

      all persons subject to this Order to the extent necessary to enforce any

      obligations arising hereunder or to impose sanctions for any contempt thereof.


17.   This order is not binding on the Court or Court personnel. The Court reserves the right
      to amend this order at any time.



      SO ORDERED.

      New York, NY /s/ John G. Koeltl
      April 23, 2020 John G. Koeltl, U.S.D.J.




                                        7
